   Case: 3:20-cv-00428-PBS Doc #: 16 Filed: 08/20/21 Page: 1 of 1 PAGEID #: 2981




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                     (DAYTON)

  BENITA SCHIRMER,                            )
                                              )     CIVIL ACTION NO. 3:20-cv-00428-PBS
          Plaintiff,                          )
                                              )
  v.                                          )
                                              )
  KILOLO KIJAKAZI,                            )     Magistrate Judge Peter B. Silvain, Jr.
  Acting Commissioner of Social               )
  Security,                                   )
                                              )
          Defendant.                          )

                                         ORDER

       This cause coming before the Court on the stipulation of the parties, due notice having

been given, and the Court being fully advised, it is hereby ordered that:

       This matter shall be remanded to the Commissioner for further administrative

proceedings pursuant to Sentence Four of Section 205 of the Social Security Act, 42 U.S.C. §

405(g). Upon remand, the claim will be sent to an administrative law judge for further

consideration of Plaintiff’s claim, including any further action necessary to complete the

administrative record, reweigh the medical opinions of record, and issue a new ALJ decision.




Date: August 20, 2021                         _________________________
                                              s/Peter B. Silvain, Jr.
                                              Peter B. Silvain, Jr.
                                              United States Magistrate Judge
